EXHIBIT 10.99

 

AMENDMENT NO. 9 dated as of March 21, 2006 to the Credit, Security, Guaranty and
Pledge Agreement dated as of August 31, 2001 as amended by Amendment 1 through 8
thereto, dated as of December 14, 2001, December 31, 2001, March 29, 2002,
May 14, 2002, February 5, 2003, August 4, 2003, October 28, 2004 and March 1,
2005, among Crown Media Holdings, Inc. (the “Borrower”), the Guarantors named
therein, the Lenders referred to therein and JPMorgan Chase Bank, N.A. (formerly
known as JPMorgan Chase Bank), as Administrative Agent and as Issuing Bank for
the Lenders (the “Agent”) (as the same may be further amended, supplemented or
otherwise modified, the “Credit Agreement”).

 

INTRODUCTORY STATEMENT

 

WHEREAS, the Lenders have made available to the Borrower a credit facility
pursuant to the terms of the Credit Agreement;

 

WHEREAS, the Borrower has requested certain consents, waivers, and amendments to
the Credit Agreement, and the Lenders and the Agent have agreed to such
consents, waivers, and amendments, all on the terms and subject to the
conditions hereinafter set forth;

 

NOW THEREFORE, the parties hereto hereby agree as follows:

 

Section 1.                                            Defined Terms. Capitalized
terms used herein and not otherwise defined herein shall have the meaning given
them in the Credit Agreement.

 

Section 2.                                            Amendments to the Credit
Agreement. Subject to the satisfaction of the conditions precedent set forth in
Section 3 hereof, the Credit Agreement is hereby amended as of the Effective
Date (as hereinafter defined) as follows:

 

(A)                              Article 1 is hereby amended by adding the
following definitions in the appropriate alphabetic sequence:

 

“‘Hallmark Purchase’ shall have the meaning given such term in Section 13.3(l)
hereof.

 

‘Purchase Price’ shall have the meaning given such term in Section 13.3(l)
hereof.”

 

(B)                                Section 13.3 of the Credit Agreement is
hereby amended to add the following subsection (l) to end thereof:

 

--------------------------------------------------------------------------------


 

“(l)                               Notwithstanding anything to the contrary in
this Section 13.3, upon five (5) Business Days written notice to the Agent,
Hallmark Cards (or its designee) shall have the right to purchase from each of
the Lenders its entire interest in the Total Commitments and the Loans and to
assume each of the Lender’s obligations under the Credit Agreement (the
“Hallmark Purchase”) for an amount equal to the total outstanding principal plus
the total accrued, unpaid interest plus all other outstanding Obligations to the
Lenders plus all Obligations owing to the Agent and the Issuing Bank plus cash
collateral for any outstanding L/C Exposure (the “Purchase Price”). The Hallmark
Purchase Price is only exercisable with regard to all of the Lenders at the same
time. Such Purchase Price shall be paid directly to the Agent for the benefit of
the Agent, the Issuing Bank and each Lender in accordance with such Lender’s
Commitment on the date of the Hallmark Purchase. Provided the Hallmark L/C has
not expired, during the five (5) day written notice period, the Agent will take
no action to foreclose on the Collateral or to demand payment from the Borrower
without the consent of Hallmark Cards. The Hallmark Purchase will be treated as
if each of the Lenders and Hallmark Cards (or its designee) had signed an
Assignment and Acceptance Agreement and neither party shall have any obligation
to the other beyond that provided for in the form of Assignment and Acceptance
attached hereto as Exhibit H and as soon as practicable thereafter, each of the
assigning Lenders will surrender to the Agent the Note or Notes held by it and
the Agent will, at the request of Hallmark Cards (or its designee), issue a
replacement Note or Notes to Hallmark Cards (or its designee). As soon as
practicable subsequent to the payment of the Purchase Price, the Agent shall
surrender the Hallmark L/C to Hallmark Cards and Hallmark Cards will designate a
successor agent to the Agent as contemplated by Section 12.11 of the Credit
Agreement and a successor to the Issuing Bank as contemplated by Section 12.12
of the Credit Agreement. Until such successor Issuing Bank is appointed and
assumes the obligations of JPMorgan Chase Bank, N.A., as the existing Issuing
Bank, the Borrower shall not be entitled to request that any additional letters
of credit be issued on its behalf pursuant to Section 2.4 of the Credit
Agreement. Subsequent to the payment of the Purchase Price, each of the
assigning Lenders shall have the same rights against the Borrower for continuing
indemnification and expense reimbursement as it would have had had it signed an
Assignment and Assumption Agreement; and subsequent to its replacement as the
Agent and as the Issuing Bank, JPMorgan Chase Bank, N.A. shall have the same
continuing claims against the Borrower as it would have had had it resigned and
been replaced as the Agent and the Issuing Bank in accordance with the
procedures contemplated by Sections 12.11 and 12.12 of the Credit Agreement.

 

Section 3.                                            Conditions to
Effectiveness. The effectiveness of this Amendment is subject to the
satisfaction in full of each of the conditions precedent set forth in this
Section 3 (the date on which all such conditions have been satisfied being
herein called the “Effective Date”):

 

(A)                              the Agent shall have received counterparts of
this Amendment which, when taken together, bear the signatures of the Borrower,
each Guarantor, the Agent and each Lender;

 

2

--------------------------------------------------------------------------------


 

(B)                                the representations and warranties in
Section 4 hereof shall be true on the Effective Date;

 

(C)                                all legal matters incident to this Amendment
shall be satisfactory to Morgan, Lewis & Bockius, counsel for the Agent.

 

Section 4.                                            Representations and
Warranties of the Credit Parties. Each Credit Party represents and warrants
that:

 

(A)                              after giving effect to this Amendment, the
representations and warranties contained in the Credit Agreement are true and
correct in all material respects on and as of the date hereof as if such
representations and warranties had been made on and as of the date hereof
(except to the extent that any such representations and warranties specifically
relate to an earlier date); and

 

(B)                                after giving effect to this Amendment, no
Event of Default or Default will have occurred and be continuing on and as of
the date hereof.

 

Section 5.                                            Further Assurances. At any
time and from time to time, upon the Agent’s request and at the sole expense of
the Credit Parties, each Credit Party will promptly and duly execute and deliver
any and all further instruments and documents and take such further action as
the Agent reasonably deems necessary to effect the purposes of this Amendment.

 

Section 6.                                            Fundamental Documents.
This Amendment is designated a Fundamental Document by the Agent.

 

Section 7.                                            Full Force and Effect.
Except as expressly amended hereby, the Credit Agreement and the other
Fundamental Documents shall continue in full force and effect in accordance with
the provisions thereof on the date hereof. As used in the Credit Agreement, the
terms “Agreement”, “this Agreement”, “herein”,  “hereafter”, “hereto”, “hereof”,
and words of similar import, shall, unless the context otherwise requires, mean
the Credit Agreement as amended by this Amendment.

 

Section 8.                                            APPLICABLE LAW. THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

Section 9.                                            Counterparts. This
Amendment may be executed in two or more counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute
but one instrument.

 

Section 10.                                      Expenses. The Borrower agrees
to pay all out-of-pocket expenses incurred by the Agent in connection with the
preparation, execution and delivery of this Amendment, including, but not
limited to, the reasonable fees and disbursements of counsel for the Agent.

 

3

--------------------------------------------------------------------------------


 

Section 11.                                      Headings. The headings of this
Amendment are for the purposes of reference only and shall not affect the
construction of or be taken into consideration in interpreting this Amendment.

 

IN WITNESS WHEREOF, the parties hereby have caused this Amendment to be duly
executed as of the date first written above.

 

 

BORROWER:

 

 

 

CROWN MEDIA HOLDINGS, INC.

 

 

 

 

 

By

/s/ William J. Aliber

 

 

 

Name: William J. Aliber

 

 

Title: EVP/CFO

 

 

 

GUARANTORS:

 

 

 

CM INTERMEDIARY, LLC

 

CROWN MEDIA DISTRIBUTION, LLC

 

CROWN MEDIA UNITED STATES, LLC

 

CITI TEEVEE, LLC

 

DOONE CITY PICTURES, LLC

 

WAYZGOOSE CONCERT SERVICES, B.V.

 

 

 

 

 

By

/s/ William J. Aliber

 

 

 

Name: William J. Aliber

 

 

Title: EVP/CFO

 

4

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

JPMORGAN CHASE BANK, N.A. (f/k/a

 

JPMorgan Chase Bank and as successor by merger

 

to Bank One, N.A. (Main Office Chicago)),

 

individually and as Agent and Issuing Bank

 

 

 

By

/s/ Christa L. Thomas

 

 

 

Name:

Christa L. Thomas

 

 

Title:

Senior Vice President

 

 

 

 

 

BANK OF AMERICA, N. A.

 

 

 

 

 

By

/s/ Thomas R. Durham

 

 

 

Name:

Thomas R. Durham

 

 

Title:

Senior Vice President

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON

 

 

 

 

 

By

/s/ Doreen Barr

 

 

 

Name:

Doreen Barr

 

 

Title:

Vice President

 

 

 

 

 

By

/s/ Denise Alvarez

 

 

 

Name:

Denise Alvarez

 

 

Title:

Associate

 

 

 

 

 

CITICORP USA, INC.

 

 

 

 

 

By

/s/ Maureen Maroney

 

 

 

Name:

Maureen Maroney

 

 

Title:

Director

 

5

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

By

/s/ Frederick W. Laird

 

 

 

Name:

Frederick W. Laird

 

 

Title:

Managing Director

 

 

 

 

 

By

/s/ Ming K. Chu

 

 

 

Name:

Ming K. Chu

 

 

Title:

Vice President

 

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By

/s/ Mark Narbey

 

 

 

Name:

Mark Narbey

 

 

Title:

Authorized Signatory

 

 

 

 

 

ABN AMRO BANK N.V.

 

 

 

 

 

By

/s/ Ignacio Pineros

 

 

 

Name:

Ignacio Pineros

 

 

Title:

Vice President

 

 

 

 

 

By

/s/ Jorgen M. de Vries

 

 

 

Name:

Jorgen M. de Vries

 

 

Title:

Assistant Vice President

 

 

 

 

 

WESTLB AG, NEW YORK BRANCH (f/k/a

 

Westdeutsche Landesbank Girozentrale)

 

 

 

 

 

By

/s/ Bryan Rolfe

 

 

 

Name:

Bryan Rolfe

 

 

Title:

Managing Director

 

 

 

 

 

By

/s/ Sal Battinelli

 

 

 

Name:

Sal Battinelli

 

 

Title:

Managing Director

 

6

--------------------------------------------------------------------------------


 

Accepted and Agreed to by the

undersigned as the proposed

optionee pursuant to the provisions of

revised Section 13.3(l) of the aforementioned

Credit Agreement:

 

HALLMARK CARDS, INCORPORATED

 

 

By

/s/ Bruce McKinney

 

 

Name:

Bruce McKinney

 

Title:

Treasurer

 

Date:

March 22, 2006

 

7

--------------------------------------------------------------------------------